Citation Nr: 1755981	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post median nerve release surgery with scar, right wrist, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air Force from March 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board in June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

This claim must be remanded so as to afford the Veteran a new VA medical examination.  Her most recent VA medical examination is from September 2006, over a decade old.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). To that effect, the Board notes that the Veteran's most recent examination is too old for an adequate evaluation of the Veteran's PTSD.  Accordingly, this case must be remanded so that a new VA examination may be obtained.  

The Board notes that the RO attempted to schedule the Veteran for a VA examination in 2014.  Unfortunately, the Veteran was unable to attend the first examination because the notice was sent to her old address.  She was unable to attend the second examination because she was told it had been canceled while she was on her way to the VA facility.  See generally October 2014 VA 646 STATEMENT OF ACCREDITED REPRESENTATIVE IN APPEALED CASE;  see also December 2014 CORRESPONDENCE FROM VETERAN.  As both the Veteran and her representative have pointed out, the Veteran contends that her wrist disability has worsened since her previous examination.  Id.  This further supports remanding the claim See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that several attempts to schedule the Veteran for a hearing have been made over the past several years.  Most recently the Veteran was traveling when her hearing was to take place.  Should the Veteran still desire a hearing, she is free to submit her request to the RO.  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated her for her wrist disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her wrist disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all wrist pathologies found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If appropriate, the examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairments he experiences during a flare-up of her wrist symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran."  See VA CLINICIAN'S GUIDE at Ch. 11.  

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




